Case 2:20-cv-00004-JAM-EFB Document1 Filed 01/02/20 Page 1 of 15

Michael C. School

1 ji Pro Se’

P.O. Box 102.

2 Grass Valley ca,95945
(530) 450-9598

 

3
4 In the United States District Court
5 for the Eastern District of California

Case No.: No. 2:20 -cvgo 0 Z ~
7 Michael C. School, ase’ | 0 L SAM EFB pi

[Claim for damages Civil Rights
8 Plaintiff Violations]

9 vs.

10 Deputy Olivia Rodrigues,

11 Deputy Rory Sonnier,

12 950 Maidu Ave #200 Nevada City Ca 95959
13 ||}Nevada County Sheriffs Department

14 950 Maidu Ave #200 Nevada City Ca, 95959

 

15 Defendant (s)
16

17 I JURISDICTION AND VENUE

18 1) This action is brought pursuant to 42 U.S.C. § 1983 & 1988
19 & the Second, Fourth, Fifth, Sixth and Fourteenth |
20 Amendments to the Constitution of the United States

21 2) Plaintiff evokes the Jurisdiction of this Court pursuant to
22 Title 28 U.S.C.§ 1331,1343 & 1367.

23 3) Venue is appropriate in this district pursuant to 28 U.S.C.
24 § 1391 because the event(s) that gave rise to this claim

25 occurred within the judicial boundaries of this court.

26 II PARTIES

27 4) Plaintiff/Petitioner Michael C. School hereinafter

28 “Plaintiff” has resided in Nevada County for over 7 years.

School V. Nevada County False Arrest 2.4 Amendment Infringment. Page I

 

 

 

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

Case 2:20-cv-00004-JAM-EFB Document1 Filed 01/02/20 Page 2 of 15

5) Defendant(s) Deputy Rory Sonnier and Olivia Rodrigues
hereinafter “Defendant”(s)at all times relevant to the
facts herein this complaint were Deputy Sheriffs acting in
such capacity as the agent, servant& employee, employed by
defendant: Nevada County Sheriffs Department and are being
sued in their individual and official capacity.

6) Defendant COUNTY OF NEVADA INC Hereinafter “ Nevada County”
being sued as a person, is a municipal corporation (Dunn
and Bradstreet #781349535)

7) operating within the State of California (Dunn and
Bradstreet# State of California-071549000 City of Los
Angeles-159166271 County of Los Angeles- 132585055) that
is; directly or indirectly responsible for employing,
training, supervising, compensating & enriching or
rewarding defendant Deputy(s) for their actions against
Plaintiff.

III FACTS
8) All events depicted herein occurred on the morning of
September 2nd 2018
9) Plaintiff was on Private Property within his own private home
secured in his Person with Private Property Notices clearly
posted and also certified mailed and received by Nevada

County. (See No Trespassing Notices with Fee Schedule attached

as exhibit 1

10) 10) Plaintiff Noticed a Nevada County Sheriff Patrol vehicle
parked inside his front gate in front of his private

residence.

ne ER

School V. Nevada County False Arrest 2" Amendment Infringment. Page 2}

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

School V. Nevada County False Arrest 2"¢ Amendment Infringment.

 

 

Case 2:20-cv-00004-JAM-EFB Document1 Filed 01/02/20 Page 3 of 15

11)Plaintiff went outside the front door to inquire as to why
Deputy Olivia Rodrigues was in my yard who without cause
ordered plaintiff to turn around and place my hands behind my
back that plaintiff was being secured for “her safety.”

12) At all times relevant herein Deputy Rodrigues produced no
warrant to arrest or search plaintiff.

13) At all times relevant herein plaintiff was not read his
Miranda rights or told he was under arrest.

14)There were NO exigent circumstances for arresting
plaintiff.

15) Deputy Rodrigues aided by Deputy Sonnier battered and
assaulted plaintiff without cause or provocation whereby
snatching plaintiff from his residence over plaintiffs
objections.

16) Deputy Rodrigues interrogated Plaintiffs 11 year old son
D. School without an adult present. After D. gave his
statement. Deputy Rodrigues violated P.O.S.T. Guidelines by
calling D. School a “Liar” and not comforting a child as per
her Duty.

17) Plaintiff advised Deputy(s) Rodrigues and Cpl. Sonnier
(Supervisor/backup) that Plaintiffs cuffs were too tight and
hurting him with his arms locked in position behind his back
with his pleas willfully ignored.

18)Plaintiff demanded to speak with his attorney and was
refused.

19) Plaintiff repeatedly demanded to be taken before an
immediate neutral judge or magistrate to know the nature and

cause of his arrest. Deputy Rodrigues drives the Sheriff

errr er ee ee eee

 

Page 3

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-00004-JAM-EFB Document1 Filed 01/02/20 Page 4 of 15

Patrol Vehicle to the County Jail and deposited plaintiff
there to be booked.

20)Plaintiff was arrested, searched & imprisoned absent a
verified complaint.

21) Deputy(s) Rodrigues and Sonnier knew or should have known
with respect to their duties and clearly established law;
plaintiff had a right to be secure in his person against
unreasonable searches & seizures.

22) Deputy Rodrigues knew or should have known her duties
required her to take plaintiff before an immediate neutral
judge or magistrate without unnecessary delay for a probable
cause hearing.

23)Deputy Rodrigues knew or should have known with respect to
her duties & clearly established law; that an arrest or search
could only arise from a warrant or exigent circumstances.

24) Deputy Rodrigues knew or should have known her actions
caused plaintiff injuries from her objectively unreasonable
use of force.

25) Nevada County Sheriffs Department knew or should have
known with respect to its duties, its deputies duties, &
clearly established law, Deputy Rodrigues arrested, searched,
& imprisoned plaintiff absent warrant or bona fide criminal
process.

26) Nevada County as a policy or custom failed to properly
train, supervise, control, correct the abuse of authority, or
discourage the unlawful use of authority of its deputies. The
failure to properly train Deputy(s) Rodrigues and Sonnier

included to instruct them in applicable provisions of the U.S.
iii i rr rr—EEeEeeeeeeeeeeeees::::S:S: [S22 8. aS

Schoo] V. Nevada County False Arrest 294 Amendment Infringment. Page 4

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-00004-JAM-EFB Document1 Filed 01/02/20 Page 5 of 15

Constitution on seizing, arresting, searching and imprisoning
a person or persons without warrants or bona fide criminal
process.

27) Nevada County as a policy or custom approves or ratifies
unconstitutional acts of its deputies, depriving a person or
persons of procedural due process rights.

28)Plaintiff had a reasonable expectation Nevada County
Deputies wouldn’t arrest, search, nor imprison his person
absent warrant, exigent circumstances, probable cause hearing,
or verified complaint because that would violate clearly
established law.

29) At ALL times relevant herein defendants were acting under
color of state law.

30)Defendants and Nevada County at all times relevant herein,
acted in bad faith, deliberately indifferent, wantonly,
recklessly, maliciously & willfully, with the intent of
injuring & oppressing plaintiff, by the reason of which

plaintiff is entitled to all relief in plaintiffs prayer.

IV FEDERAL CAUSES OF ACTION

31)All allegations in paragraphs 1-29 are incorporated herein
by reference.

32)The herein described actions, engaged in under color of
state authority by Deputy(s) Rodrigues, Sonnier and Nevada
County Sheriffs Department, including Nevada County sued as a
person, responsible because of its policy or custom & approval
or ratification thereof for the acts of its Sheriffs Deputies
depriving plaintiff of rights secured to him by the U.S.
Constitution,include, but not limited to, plaintiff’s Fourth
Amendment right to be secure in his person against unreasonable
searches & seizures,& plaintiff’s Fourteenth Amendment liberty
rights & right to due process.

—————EE ee rr

School V. Nevada County False Arrest 294 Amendment Infringment. Page 5

 
Case 2:20-cv-00004-JAM-EFB Document1 Filed 01/02/20 Page 6 of 15

33) Primary Cause! Plaintiffs Fourth Amendment, as it applies
1 {|/to the states through the Fourteenth Amendment right to be
secure in his person against unreasonable searches & seizures

2 i;was violated upon being coerced from his private residence
excessively, willfully & needlessly & and upon his person being
3 l}arrested and searched without even a scintilla of justification
therefore UNDER THE GUISE of being arrested which was

4 \|lobjectively unreasonable & contrary to clearly established law.
Thus, Doe(s) were trespasser Ab Initio for their deliberate

5 |jwanton disregard of their duties,law & defrauding plaintiff of
his Due Process rights. This action resulted directly & only

6 l|from a use of force of Doe on plaintiff that was clearly
excessive to the need & Nevada County(s) prima Facie deliberate
7 \}indifference to its duties, law & plaintiff’s right(s)which is
objectively unreasonable. Plaintiff also claims upon defendant
8 ||Doe Trespass upon his person & violations of clearly established
law he was subjected to false arrest & imprisonment & assault &
9 ||battery to his person without cause or bona fide criminal
process. As a direct result of defendants actions jointly &

10 ||severally against plaintiff whereby violating clearly
established law, plaintiff has suffered injuries to his person.

SECONDARY CAUSE

34) Plaintiffs Second Amendment right to keep and bear arms
13 ||was violated when Doe 1 came to Plaintiffs holding cell and
stated plaintiff would not be released until he surrendered his
14 |}Privately Owned Firearms which were secured in a gunsafe at
12795 La Barr Meadows Rd. Does 1&2 have sworn an Oath in

15 |}exchange for wages to uphold and defend the State and Federal
Constitution.

11

12

16

THIRD CAUSE

35) Plaintiffs Fifth Amendment right was violated when he was
18 || questioned without counsel present to which plaintiff co-
operated with Does 1&2 believing he would be released from

19 |}custody after a thorough and complete investigation was
conducted.

17

20

FOURTH CAUSE

36) Plaintiffs Sixth Amendment right was violated when Does
22 |]1&2 denied Plaintiff access to Counsel.

21

23

FIFTH CAUSE

Plaintiff’s Fourteenth Amendment right(s) to locomotion, to be
25 |j/free from false arrest, false imprisonment, assault & battery, &
due process was deprived absent procedural due process by Does 1
26 11/& 2 seizing, searching, arresting & imprisoning plaintiffs
person without cause or bona fide criminal processé denying

27 |jplaintiffs right to be taken before an immediate neutral judge
or magistrate on said day of this incident then depositing

28 {plaintiff into the County Jail to be booked absent verified

complaint. As a direct and proximate result of defendants

24

School V. Nevada County False Arrest 2.4 Amendment Infringment. Page 6

 

 

 

 
Case 2:20-cv-00004-JAM-EFB Document1 Filed 01/02/20 Page 7 of 15

actions jointly and severally against plaintiff whereby
1 |lviolating clearly established law, plaintiff has suffered
injuries to his person.

3 SIXTH CAUSE

Nevada County Sued as a person maintains a policy or custom that
4 1;}subjects a person or persons to deprivations of procedural due
process rights under color of state law. Plaintiffs injuries

5 |}resulted directly from (1) Nevada County’s said policy or custom
(2) Doe’s objectively unreasonable use of force whereby

6 |}effectuating said policy or custom on plaintiff. Despite Nevada
County’s awareness that persons taken into custody are being

7 {|deprived of proper procedural due process rights, Nevada County
willfully ignored its duties & law, thereby displaying an

8 |iofficial policy or custom, which was deliberately indifferent to
the constitutional rights of persons who its Deputies come into
9 }contact with, & was the moving force behind plaintiffs injuries.
Thus, Nevada County is liable under 42 U.S.C. 1983. As a direct
10 j|land proximate result of defendants wanton& reckless disregard &
deliberate indifference to their & its duties, plaintiffs

ll |}/rights, & clearly established law jointly and severally,

plaintiff has suffered injuries to his person.
12

13 PRAYER FOR RELIEF

14 || WHEREFORE, plaintiff respectfully demands “IN THE INTERESTS
OF JUSTICE” judgment against defendants who acted, objectively

15 |j/unreasonable, deliberately indifferent & wantonly in violating

clearly established law & plaintiffs rights with reckless

16 |jdisregard for plaintiffs reasonable expectations of those rights

jointly & severally as follows (1) $5,000,000.00 in compensatory

17 |{\damages for all plaintiffs injuries sustained against

defendants; such as, false arrest, false imprisonment, assault &

18 |jbattery, & violation of his Fourth and Fourteenth Amendments (2)

$100,000.00 in punitive damages to deter & make an example of

19 |jdefendant Doe(s), all cost & disbursements of this action, all

attorneys fees pursuant to 42 U.S.C.§1988,the right to amend

20 [|this complaint by further evidence & fact finding, declaratory

judgment that (a) actions of defendant deputy on said morning

21 |iconstituted an unlawful arrest, search, imprisonment,& assault &

battery on plaintiffs person in violation of U.S Constitution

22 ||Fourth Amendment , Fourteenth Amendments due process clause, &

42 U.S.C. 1983; & that (b) defendant Nevada County is liable

23 jjunder 42 U.S.C.§ 1983 for its deliberate indifference to its

duties, its inhabitants rights, & clearly established law by

24 |{deliberately failing to properly train & supervise its deputies

in mandatory due process requirements, & deter its deputies from

25 |tunlawful conduct thereto. Injunctive relief to prevent Nevada

County Deputies from arresting, searching, or imprisoning

26 ||plaintiff hereafter absent bona fide criminal process unless

plaintiff commits a felony or breach of the peace, & any other

27 |}relief this court deems proper.

28

School V. Nevada County False Arrest 2"4 Amendment Infringment. Page 7

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

 

Case 2:20-cv-00004-JAM-EFB Document1 Filed 01/02/20 Page 8 of 15

VERIFICATION

State of California)
)SS

County of Nevada)

I, Michael C. School, plaintiff in the attached form for damages
do affirm the facts & allegations within the attached complaint
hereto to be TRUE & CORRECT to the very best of my knowledge &
belief. SO HELP ME GOD!

PLAINTIFF PRO SE’
Michael C. School
P.O. Box 102
Grass Valley Ca,95945

 
 

on this 2° day of January 2020_

Notary Jurat:

My Commission expires:

de MadeJ — Caw (212

School V. Nevada County False Arrest 2.4 Amendment Infringment. Page 8

 
 

 

Acnotasy-publigaiathenpfiesr qosppletingsthigiieg 04/02/20 Page 9 of 15

certificate verifies only the identity of the individual
who signed the document to which this certificate

is attached, and not the truthfulness, accuracy, or
validity of that document.

 

 

 

State of California
County of V< vada

Subscribed and sworn to (or affirmed) before me on this Qnd

day of January , 2029 , by Nichael C- scheel

 

proved to me on the basis of satisfactory evidence to be the
person(s) who appeared before me.

(Seal)

 
 
   
   
   

 
   
  

ELIZABETH UNRUH
Notary Public - California
Nevada County
Commission # 2249143
My Comm. Expires Aug 4, 2022

    

E

_

 
Case 2:20-cv-00004-JAM-EFB Document1 Filed 01/02/20 Page 10 of 15

EXHIBIT 1

1- No Trespassing Notice w/fee schedule and Notary Acknowledgement
(3 pages)

2- No Trespassing Sign posted on each side of gate entrance to 12795 La Barr
Meadows Rd, Grass Valley Ca 95949 (1page)

3- Notary Proof of Service by Mail form-dated 3/13/2018 sent by Certified
Mail tracking Number 7017-3040-0000-7247-7630 to Nevada County Sheriff
attn: Keith Royal. (1 page)

(6 pages with this coversheet)

  

By: Mg : ze 1/1/2020
For: MICHAEL C. SCHOOL ,
 

a Org rnc

at [ cv-00004-JAM-EFB Document 1 Filed 01/02/20 Page 11 of 15

No Trespassing Sign Posting Notice

r
e

~ ee: Nevada County Sheriff's

CC: Nevada County District Attorney ‘
CC: Chairman of the Nevada County Board of Supervisors
CC: Director Nevada County Planning Department

CC: Office of the Governor of California

CC: Office of the California Attorney General

CC: RISK MANAGEMENT

ry

Dear Public Servants, We have installed strongly-worded NO TRESPASSING signs on our property located at:

12795 La Barr Meadows Rd. Grass Valley California [95949] (A.P.N. 22-250-36-000) (4.27 Acres-Legal Description PTN W
% 1-15-8) Thisetter will serve as constructive Notice to the county sheriff, county prosecuting attorney, county
commissioners/Board of Supervisors and the director of the county planning staff, if any, or other government agencies.
Be advised that !/WE will consider any trespassing by any government agent for any reason, other than a fire or medical
emergency, without my/our Express Written Permission, as a violation of Title 18 U.S.C. 241,242,245 and any other
applicable federal or state civil or criminal trespass statutes. If such Trespass occurs, I/WE will consider the government
A agent/Trespasser as an intruder and will take all-awful means to expel the intruder. Any evidence gathered by said
government agent used against us for any reason, will be challenged in court as having been gathered in violation of law.

™ You are hereby notified that the Owner(s) of this property requires all public officials, agents, law enforcement, or any

\— other person or persons abide by the “ Supreme Law of the Land”, The U.S. Constitution and the lawfully ratified
Amendments thereto. Said owner(s) expect any government agent to uphold their Oath of Office in good faith to
protect and defend the Constitution of the United States. Owner(s) refuse to permit any access, search, audit,
assessment, or inspection whatsoever of this privately owned property without the presentation of a warrant, prepared
as prescribed by the 4” Amendment to the U.S. Constitution and “Particularly describing the place to be searched and
the persons or things to be seized.” Alleged zoning, land use code, or environmental protection violations, do not
establish constitutional reasons for entering this property:

BE ADVISED: THE RIGHT TO EXCLUDE ANYONE, EVEN GOVERNMENT, OR LAW ENFORCEMENT, IS AN INVIOLATE,
CONSTITUTIONAL RIGHT, SET IN LAW, TO-WIT;

“A property owner's right to exclude extends to private individuals as well as the government.” See United States v.
lyons, 992 F.2d 1029, 1031 (10™ Cir. 1993) “The intruder who enters clothed in the robes of authority in broad daylight
commits no less an invasion of [property] rights than if he sneaks in the night wearing a burglars mask.” Hendler v.
United States 952 F.2d 1364, 1375 (Fed. Cir. 1991) “The right to exclude [is] universally held to be a fundamental
element of the property right.” Kaiser Aetne v. United States, 444 U.S. 164, 17880 (1979); see also Dolan v. City of
Tigard, 512 U.S. 374, 384 (1994) The right has long been recognized as one of the main rights attaching to property.
Rakas v. lilinois, 439 U.S. 128, 143 n.12 (1978)! IF YOU VIOLATE THIS LAW WITHOUT OUR EXPRESS PERMISSION\WE
WILL FILE CRIMINAL TRESPASS CHARGES AGAINST YOU: AND YOU EXPRESSLY AGREE TO THE FOLLOWING FEE

SCHEDULE!!

 
     

Michael C. School 12795 La Barr Meadows Ra Grass Valley California [95949] 530-477-7940 Page 1

0

 
 

~e

 

Case 2:20-cv-00004-JAM-EFB Document1 Filed 01/02/20 Page 12 of 15

Schedule A

Currency: *Troy ounces of 39.9% pure silver.

Silver has been selected because the former corporations that issued currencies have been foreclosed,

Collection fees: Collection fees for any unpaid invoices are additional.

.
. 2
2

 

 

 

 

  

  
  
 
 

Charges 4 2
Item Description *Rate (in ounces of
Silver}
1 Any claim absent a lawfully binding contract between the partics 2,000 oz
2 Enforcing or attempting to enforce any prior issued instrument from a foreclosed entity 2,000 oz
3 Enforcing or attempting te enforce a judgement from a “Court™ 5,000 oz
4 Engaging any 3rd Party service absent a lawfully binding contract betwéen the parties 10,600 az
§ Breach of privacy including but not limited to cach or any form, nouce or Ietter addressed to anyone 500* oz
other than the Proponent at the reply address noted on each presentment
8 Unlawful physical or non-physical threat including but nat fimitcd to a threat of prosecution, restraint,  4,000* oz
bagily harm or legal action
7 Unlawful physical harm including but not limited to restraining Proponent or inflicting 10,000° oz
bodily harm.
8 Untawful-repairabie Damage to the Proponent's private property or goods instigated by or caused by 5,000* oz
the Respondent
9g Uniawful destruction of Proponent’s privaic Property or goods including bui not limited to irreparable 10,000* oz
dumage
10 Unlawful claim of ownership of Proponent’s private Property or goods including but not limited to §,000* oz
sale or auction Ds
11 Action against another, not party to these terns and conditions, absent a lawfully binding contract 4,000* oz
between the parties, causing harm to Proponent, including but not limited to damage of Proponent's
measurable energy
12 Each telephone call made by Respondent in the pursuit of any claim absent a fawfisily binding contract 1,000* oz
between the parties
13 Seizing Proponent’s private property or goods as surety for payment of any claim absent a lawfully 1,000° oz
binding contract between the parties per calendar day
14 Each day claim is made against Proponents private property or goods, including but not fimited to 500° oz
registering a lien, absent 2 lawfully binding contract. per calendar day
15 Unlawful arrest or detainment per calendar day or part thereof. 1,000 oz
. per calendar day
16. Operating or perpetuating any and all privaic money systems, issuing, collection, legal enforcement 1,000° oz
systems, operating SLAVERY SYSTEMS of and against the One Peaple*. per calendar day
_*The One People as defined in UCC 2012079290 oe ee. oe ee
17: Using presumption in your favor against Proponent in anything regarding Proponent especially after : 5,000" oz
: : per calendar day
; you have been wamed not to do 80, ; ee = -
> 10,000* oz
18 ignoring and or pretending not to hear Proponents Objections. This is 2 most serious crime. : per calendar day
COLIN MILLER i
COMM, # 2126924 o
NOTARY PUBLIC: CALIFORNIA =
NEVADA COUNTY |
__My Comm. Exp. Sep. 17, 2019

 

‘Michael C. School’12795 La Barr Meadows Rd Grass Valley California [05949]

 

 

 
Case 2:20-cv-00004-JAM-EFB Document1 Filed 01/02/20 Page 13 of 15

CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT ; , GIVIL CODE § 1189

 

 

A notary public or other officer completing this certificate verifies only the identity of the individual who signed the document
to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document

 

 

 

State of California
County of Nevada

pr
On before “7

Date

ere insert Name and Title of the Officer -
personally appeared Michae| ¢ "

fet

Name(s) of Signer(s)

2

 

who proved to me on the basis of satisfactory evidence to be the personfsy whose name(s} is/are subscribed
to the within instrument and acknowledged to me that he/ske7they executed the same in his/her?thetr
authorized capacity({es), and that by his/bet/theif signature(s} on the instrument the personfek or the entity
upon behaif of which the person(s) acted, executed the instrument.

| certify under PENALTY OF PERJURY under the

 

COLIN MILLER | laws of the State of California that the foregoing
Co ee RPORNIA B Ae o paragraph is true and correct.

NOTARY PUBLIC* CALIF! 3

My Conta Exp Sep_17,2019 WITNESS my hand and official seal.

 

 

 

Signature '; Z Mae
Ne

Place Notary Seal and/or Stamp Above Signature of Notary Public
OPTIONAL

Completing this information can deter alteration of the document or
fraudulent reattachment of this form to an unintended document.

Description of Attached Document ‘ 4 Swed

Title or Type of Document: “No “Tresgassins, Wotice Yee AL
Document Date: Ss * { Zz = \S Number of Pages: a
Signer(s) Other Than Named Above:

 

 

 

 

 

 

 

—_—
Capacity(ies) Claimed by Signer(s)
Signer's Name: Signer's Name:
CO Corporate Officer — Title(s);__. == Corporate Officer — Title(s):
O Partner ~ © Limited O General O Partner - 0 Limited 0 General
0 Individual O Attorney in Fact D Individual Attorney in Fact
O Trustee O Guardian of Conservator Trustee O Guardian of Conservator
Other: . 0 Other:

 

Signer is Representing:

 

Signer is Representing: _

 

 

 

 

 

 

©2017 National Notary A Association

(S)

 

 
 

 

cud WARNING~ PRIVATE PROPERTY:-
NO TRESPASSING

Without the Owners Express Verbal or Written Authorization

 

_ This includes any and all Government Agents,

Except in case of Fire or Medical Emergency.

Those so Trespassing are subject to civil and criminal penalties per

TITLE 18 U.S.C., Sections 241,242,245,2381

And any and all other applicable Federal and State

civil or ériminal “Trespass” Statutes.

This NO TRESPASSING Notice i is also subject to the following
provisions:

You are hereby notified that the owner(s) of this property requires all public officials, agents, or
person(s) to abide by the “Supreme Law of the Land” The U.S. Constitution and the Ratified
Amendments thereto. Owners refuse to permit any access, search, audit, assessment or inspection
whatsoever of this property without the presentation of a warrant prepared as prescribed by the qe

and 14” Amendments particularly describing the place to be searched and the things to be seized.
Alleged zoning or land use code violations do not establish grounds to enter this property.

VIOLATORS WILL BE TREATED AS INTRUDERS

Violations can trigger fines of up to 10,000 per occurrence and prison sentences
up to 10 years or both pursuant to trespass law. Notice(s) to the owner may be
sent by Certified Mail Return Receipt Requested.

WARNING- PRIVATE PROPERTY

 

6) Citizensactionnetwork.info

 

 
 

Case 2:20-cv-00004 Wary Proof of Servi de by M By/o2i20 Page 15 of 15

Nevada County, California Republic- (7Yanue Arige Declare:

| am a citizen of the California Republic, and a resident of Nevada County, | am
over 18 years of age. |am not a party to this action. My business /Mailing address
is: PostNet 578 Sutton Way Grass Valley Ca,95945

On March 13th 2018, | served on behalf of Michael C. School a No Trespassing
Notice with Fee Schedule for violations/deprivations, with a copy of the sign(s)
being posted.(4 pages each packet) by placing a true copy thereof, in sealed
envelopes with postage thereon fully prepaid, return envelopes included, in the
United States mail Tracking info @ USPSTrackingtools.com

2,

Addressed as follows: Gov. Gerald M. Brown BAR # 37100 C/O State Capitol
Sacramento Ca,95814 Sent by certified mail # 7017-3040-0000-7247-7692

California Attorney General Xavier Becerra BAR #118517 C/O 1300 | Street
Sacramento Ca,95814 Sent by. certified mail # 7017-3040-0000-7247-7685

Nevada County Sheriff C/O Keith, Royal 950 Maidu Ave Nevada City Ca,95959 Sent
by certified mail # 7017-3040-0000-7247-7630

Nevada County D.A. C/O Clifford Newell 201 Commercial St. Nevada City Ca,95959
Sent by certified mail # 7017-3040-0000-7247-7647

Nevada County Board of Supervisors Chairman Ed Scofield 950 Maidu Ave # 200
Nevada City Ca, 95959 Sent by certified mail # 7017-3040-0000-7247-7654

Nevada County Planning Dept. C/O Sean Powers 950 Maidu Ave # 170 Nevada
‘City Ca,95959 Sent by certified mail # 7017-3040-0000-7247-7661

Nevada County Risk Manager C/O MaryJo Castruccio 950 Maidu Ave # 220
Nevada City Ca,95959 Sent by certified mail # 7017-3040-0000-7247-7678

| declare under penalty of perjury, that the foregoing is true and correct to the

best of my knowledge.
. Notary Autog Date alah 8
: >, 1

 

JAMIE ARRIGO \
‘ COMM. # 2126914
4) NOTARY PUBLIC*CALIFORNIA

Q
> 8
2 g
NEVADA COUNTY
2 wy comm. Exp. S0p.17, 2019 ©

 

 

 
